DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application  16/926,728 entitled "ACCOUNT BALANCE SHARING SYSTEM" with claims 21 to 31 pending.
Status of Claims
Claim 21 has been amended and are hereby entered.
Claims 1-20 were previously cancelled.
Claim 31 is newly added.
Claims 21 to 31 are pending and have been examined.

Response to Amendment
The amendment filed December 21, 2021 has been entered. Claims 21 to 31 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed October 22, 2021.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There exists nine (9) version of the “Payment Card Industry Data Security Standard (PCI-DSS)” that exist prior to the application filing date. 
It remains unclear which version the Applicant wishes to reference.
  If a newly filed application obviously fails to disclose an invention with the clarity required by 35 U.S.C. 112, revision of the application should be required. See MPEP  § 702.01 that discusses material which is transitory-in-nature.
Whenever, upon examination, it is found that the terms or phrases or modes of characterization used to describe the invention are not sufficiently consonant with the art to which the invention pertains, or with which it is most nearly connected, to enable the examiner to make the examination specified in 37 CFR 1.104, the examiner should make a reasonable search of the invention so far as it can be understood from the disclosure. The action of the examiner may be limited to a citation of what appears to be the most pertinent prior art found and a request that applicant correlate the terminology of the specification with art-accepted terminology before further action is made.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "Payment Card Industry Data Security Standard (PCI-DSS)”  in Claim 21  is transitory-in-nature which renders the claim indefinite.  
There exists nine (9) version of the “Payment Card Industry Data Security Standard (PCI-DSS)” that exist prior to the application filing date. 
It remains unclear which version the Applicant wishes to reference.
The version of the "Payment Card Industry Data Security Standard (PCI-DSS)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 21 to 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 21 to 31 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
	Independent Claim 21 recites:



“account sharing” 
“registering at least one user…”
“creating an account and associating a payment instrument with the account…” 
“protected using a Payment Card Industry Data Security Standard (PCI-DSS)”
“providing … at least one shared amount…”
“providing   … access to … shared amount…”
“blocking the owner from the at least one shared amount on the account …”
“…available balance of the owner is calculated…”
These limitations clearly relate to managing transactions/interactions between users, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructions for creating an account and a payment instrument or providing access to a shared amount within an account or blocking from accessing any of a shared amount  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The limitation “…and stored payment instrument information is protected using a payment card industry data security standard (PCI-DSS) is describing the data that is received from the application installed on the mobile device. This description of the data does not have a functional relationship to the step of “creating an account and associating a payment instrument with the account” it is merely describing the specific data received and therefore considered part of the abstract idea. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“server”, “mobile device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “The mobile application mentioned here, could be a version that is suitable for any kind of mobile processing system, but it could also have a structure that can be installed to any kind of mobile or other similar device”… “The payment tool can be of many different types. These can be different types of …Apple PayTM, Google PayTM , etc.”.
 The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 21 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 23-25 and 28-30 recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 22: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 23: “card”: merely applying payment technology  as a tool to perform an abstract idea
Claim 24:
 “a physical magnetic card, a chip card, a chip and contactless card, ….a mobile payment card, Host Card Emulation (HCE), embedded Secure Element (eSE), and a virtual card.”: merely applying payment technology  as a tool to perform an abstract idea
“. Near Field Communication (NFC), a code Quick Response Code (QR).”: generally linking to contactless payment technology  as a tool to perform an abstract idea
Claim 25: “virtual card”: merely applying digital payment technology  as a tool to perform an abstract idea
Claim 26: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 27: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 28: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 29: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 30: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0149] In its basic form, the account sharing model of the invention comprises at least one server and at least one mobile application or web site….[Abstract]  the user adding module just by using a mobile or similar device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
	Independent Claim 31 recites:



“account sharing” 
“obtaining… at least one user and creating records of the at least one user…”
“creating a shared account having at least one shared amount and associating a payment instrument with the shared account…” 
“obtaining…   shared amount”
“obtaining…transactions initiated by the owner wherein each transaction has a transaction amount …”
“determines an amount of a received transaction exceeds a main account balance minus the at least one shared amount…”
“blocks the transaction …”
“displays… an insufficient balance message…”
“determines an amount of a received transaction is below the main account balance minus the at least one shared amount…”
“transmit a payment order to pay the merchant…”
These limitations clearly relate to managing transactions/interactions between users, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructions for creating a shared account or obtaining a  shared amount or blocks the transaction recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“server”, “mobile device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “The mobile application mentioned here, could be a version that is suitable for any kind of mobile processing system, but it could also have a structure that can be installed to any kind of mobile or other similar device”… “The payment tool can be of many different types. These can be different types of …Apple PayTM, Google PayTM , etc.”.
 Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 31 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.     For Example, the Applicant’s Specification reads, “The mobile application mentioned here, could be a version that is suitable for any kind of mobile processing system, but it could also have a structure that can be installed to any kind of mobile or other similar device”… “The payment tool can be of many different types. These can be different types of …Apple PayTM, Google PayTM , etc.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 21-31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-31   are rejected under 35 U.S.C. 103 as being unpatentable over Weidenmiller ("PAYMENT SYSTEM", U.S. Publication Number: 2016/0117650 A1) in view of Poetsch (“TRANSACTION AUTHORIZATION CONTROL AND ACCOUNT LINKING INVOLVING MULTIPLE AND SINGULAR ACCOUNTS OR USERS”, U.S. Publication Number: 20150178725 A1),in view of Khan (“METHODS AND SYSTEMS FOR PERFORMING SECURE MOBILE PAYMENT AND NON-PAYMENT TRANSACTIONS WITH INTEGRATED LOYALTY, REWARDS, AND PROMOTIONS”, U.S. Publication Number: 20180253718 A1)
Regarding Claim 21,
Weidenmiller teaches,
A   method of account sharing in an account sharing system
(Weidenmiller [0002] Implementations disclosed herein relate, in general, to information management technology and specifically to payment systems.
Weidenmiller [0004] Yet alternative implementation of the payment system may also be used for consumer applications where an individual can establish groups (for example a family, a social group, a sports team, etc.) with a primary account and subsequent account holders tied to the primary account.)
comprising a server and at least one mobile device having an application installed therein,
(Weidenmiller [0058] may be implemented on a network of computing devices where some computing devices may be dedicated servers, other computing devices may be cloud based server, etc.
Weidenmiller [0038] The present application also discloses a mobile application that links to various issued cards such that the mobile application manages various functionalities and user interactions.)
 the method comprising the following steps performed on the server: registering at least one user
(Weidenmiller [0058]  Various components of the payment system 100 may be implemented on a network of computing devices where some computing devices may be dedicated servers, other computing devices may be cloud based server, etc.
Weidenmiller [0079]  adding group members
Weidenmiller  [0064]  add cardholders' information using the payment system disclosed herein. The administrator can add the cardholders' information by uploading a csv file, an Excel file, etc. Such file containing cardholder information may include the email addresses of the cardholders for the company, phone numbers, names, etc. Alternatively, the administrator can input information of the cardholders in an input window.)
 and creating records of the at least one user; 
(Weidenmiller [0125] The term “Data store” also describes, by way of example, databases, file systems, record systems
Weidenmiller [0043] The payment system processes the level 3 enhanced data to automatically generate reports and to update accounting and financial systems in a dynamic manner.
Weidenmiller [0003] and associating a set of fund use privileges for the first user)
wherein the records are created on the server; 
(Weidenmiller [0114]  such information may be stored in a centralized database, an app server, as well as in each individual user's app resident on their mobile device.)
creating an account 
(Weidenmiller [0076]  creating the organizational account)
  creating an account and associating a payment instrument with the account  using data received from the application installed on the mobile device of the at least one user which is registered in the account sharing system; 
(Weidenmiller [0073] those assigned to the event will be able to transact using their payment instrument
Weidenmiller [0078] For example, such a message sent to the cardholder may invite the cardholder to install an app on their device. 
Weidenmiller [0004] Yet alternative implementation of the payment system may also be used for consumer applications where an individual can establish groups (for example a family, a social group, a sports team, etc.) with a primary account and subsequent account holders tied to the primary account.
Weidenmiller [0015] Therefore, an operation 2414 determines if the main fund for the organization have funds available to increase the available funds on the card for Mark A to his surplus. If so, an operation 2416 increases the funds available to Mark A (by $50) so that the available funds to Mark A is equivalent to the predetermined surplus amount ($200) for Mark A.
Weidenmiller [0014] surplus amounts per users where a user Mark A has $200 as surplus funds, a user Mary B has $500 as surplus funds, etc. An operation 2404 determines such surplus funds for each user, where such information may be stored in ....each individual user's app resident on their mobile device)
providing from an owner of an   account   at least one shared amount to the account and providing the at least one user access to the at least one shared amount within the account; 
(Weidenmiller [0036] Furthermore, the administrator can group a number of cardholders into one or more departments and set expense limits per department as necessary. Thus, an administrator can set total expense limit for combined expenses of all cardholders in the marketing department to $10,000 per month.
Weidenmiller [0113] Specifically, the operations allows an administrator of the cards, such as an owner of a business, to set a surplus limit, such as $100, $200, etc., so that as long as the funding account has available balance, the cardholder always has the predetermined surplus amount of funds available for transactions. In this manner, the cardholder is not required to open an app to add money thereto or to periodically check the balance, with assurance that the
Weidenmiller [0080]  An operation 1606 determines and sets group budgets 
Weidenmiller [0003] the set of fund use privileges including an amount of funds available to the user, a type of transactions allowed using the funds and a time period for use of the funds....allocates the budgets for the cardholders based on group budgets.)
Weidenmiller does not teach    stored payment instrument information is protected using a Payment Card Industry Data Security Standard (PCI-DSS);   blocking the owner from the at least one shared amount on the account such that the at least one shared amount cannot be used by the owner and an available balance of the owner is calculated as a subtraction of the at least one shared amount which cannot be used by the owner from a balance of the account.
Poetsch teaches,
  blocking the owner from the at least one shared amount on the account such that the at least one shared amount cannot be used by the owner and an available balance of the owner is calculated as a subtraction of the at least one shared amount which cannot be used by the owner from a balance of the account.
(Poetsch [0071]  an account may be associated with more than one authorized account holder. For example, where a husband and wife share a joint checking or credit account, both parties may have access to the account. 
Poetsch [0050] Funds shared between accounts
Poetsch [0153]  may allow account holders to link any number of accounts together and share funds between the multiple accounts
Poetsch [0088]  the account holder may create or update transaction restriction parameters associated with the account by communicating with the system via the graphical user interface displayed on the account holder computing device.
Poetsch [0002] an account holder can self-define his or her own restrictions. 
Poetsch [0004] restriction parameter may be associated with the account and may control or restrict the ability of an account user to use the account for transactions. 
Poetsch [0045] account holder can set exactly what types of transactions will be denied or authorized when an account user—which may even be the account holder itself—attempts to execute a transaction.
Poetsch [0046] Exemplary categorical transaction restriction parameters such as …Transactions below or above a threshold specified )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared payment system of Weidenmiller to incorporate the   authorization control and account linking teachings of Poetsch “for controlling authorized transactions associated with an account and for linking multiple accounts.” (Poetsch [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. authorization control and account linking) to a known concept (i.e. shared payment system) ready for improvement to yield predictable result (i.e. “enable multiple account holders to negotiate an agreed upon transaction restriction parameter update using one or more counter-proposed updates..” Poetsch [0005])
Poetsch does not teach    stored payment instrument information is protected using a Payment Card Industry Data Security Standard (PCI-DSS);    
Khan teaches,
    stored payment instrument information is protected using a Payment Card Industry Data Security Standard (PCI-DSS);    
(Khan [0028] providing payment card industry data security standard (PCI-DSS).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared payment system of Weidenmiller to incorporate the   secure mobile payment teachings of Khan “provide the private information to other entities via secure communication channels” (Khan [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. secure mobile payment) to a known concept (i.e. shared payment system) ready for improvement to yield predictable result (i.e. “so that the user can engage in electronic transactions involving that private information without having to pass private information over a mobile device or other insecure channels.” Khan [Abstract])

Regarding Claim 22, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 21 as described earlier.
Weidenmiller teaches,
  wherein the shared amount is a shared monetary amount. 
(Weidenmiller [0036] Furthermore, the administrator can group a number of cardholders into one or more departments and set expense limits per department as necessary. Thus, an administrator can set total expense limit for combined expenses of all cardholders in the marketing department to $10,000 per month.
Weidenmiller [0080]  An operation 1606 determines and sets group budgets 
Weidenmiller [0003] allocates the budgets for the cardholders based on group budgets.)
Regarding Claim 23, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 21 as described earlier.
Weidenmiller teaches,
  further comprises the step of registering a card for the at least one user.
(Weidenmiller [0078]  An operation 1510 uses the information collected from the cardholder to setup an account for the cardholder and issues a card.   The issuance of the card may involve requesting a card number from a credit card processor 
Weidenmiller  [0088]  For example, if the security of a cardholder's card has been compromised, such cardholder may be provided a new card number. However, such change of card requires that the information about the new card is promulgated to vendors of existing recurring transactions.)
Regarding Claim 24, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 21 as described earlier.
Weidenmiller teaches,
  wherein the payment instrument is at least one of a physical magnetic card, a chip card, a chip and contactless card, Near Field Communication (NFC), a code Quick Response Code (QR), a mobile payment card, Host Card Emulation (HCE), embedded Secure Element (eSE), and a virtual card.
(Weidenmiller [0059] the cardholder 204 may participate in or use the payment system 200 using a physical credit card
Weidenmiller [0038] For example, the payment system mobile application may generate a graphical payment bar code (such as a QR code) that can be scanned by merchants
Weidenmiller [0054] The cardholder rules 184 may also be associated with a virtual card number 182 and additional rules for such virtual card number. Such virtual credit card numbers may be provided to a cardholder for one time transaction or a group of selected transactions. 
Weidenmiller [0100] The mobile device 2100 includes one or more communication transceivers 2130 to provide network connectivity (e.g., mobile phone network, Wi-Fi®, BlueTooth®, etc.).
Weidenmiller [0098] An implementation of the mobile device 2100 may include a mobile payment application for the payment system)
Regarding Claim 25, 
Weidenmiller, Poetsch, and Khan teach   the account sharing of Claim 21 as described earlier.
Weidenmiller teaches,
  wherein the payment instrument is a virtual card.
(Weidenmiller [0054] The cardholder rules 184 may also be associated with a virtual card number 182 and additional rules for such virtual card number. Such virtual credit card numbers may be provided to a cardholder for one time transaction or a group of selected transactions.
Weidenmiller [0056] Alternatively, a cardholder may request a temporary of virtual card, where the virtual card number is sent to the cardholder in real-time via text, email, etc., as well as to a mobile device based payment system application, such that the cardholder may use the new virtual card to complete transaction using the mobile device based payment system application.)
Regarding Claim 26, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 21 as described earlier.
Weidenmiller teaches,
  wherein the at least one user is comprised of a plurality of users 
(Weidenmiller [0046]  the organization may be a family, a social group, a sports team, etc. For example, a recreational sports league may us the payment system 100 for one or more if its members.)
and further comprising the step of allowing the plurality of users to access the shared amount within the account. 
(Weidenmiller [0036] Furthermore, the administrator can group a number of cardholders into one or more departments and set expense limits per department as necessary. Thus, an administrator can set total expense limit for combined expenses of all cardholders in the marketing department to $10,000 per month.
Weidenmiller [0080]  An operation 1606 determines and sets group budgets 
Weidenmiller [0003] the set of fund use privileges including an amount of funds available to the user, a type of transactions allowed using the funds and a time period for use of the funds....allocates the budgets for the cardholders based on group budgets.)
Regarding Claim 27, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 21 as described earlier.
Weidenmiller teaches,
  further comprising the step of relating a bank or a financial institution to the account. 
(Weidenmiller [0047] more than one funding sources may be used. The funding source 106, such as a bank, a credit union, etc., funds various purchasing cards)
Regarding Claim 28, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 26 as described earlier.
Weidenmiller teaches,
  further comprising the step of setting a same monetary limit of the shared amount for each of the plurality of users. 
(Weidenmiller [0052]  For example, the group rule 166 a may control the expense rules for a group of cardholders that are working in marketing department. An example of such a rule is to associate expenses generated from the transactions by this group of cardholders with marketing expense. Another example rule may be to limit each individual transaction to less than a predetermined amount per day, where such predetermined amount is the expected maximum transaction amount for a marketing department employee.
Weidenmiller [0080]  An operation 1606 determines and sets group budgets)
Regarding Claim 29, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 26 as described earlier.
Weidenmiller teaches,
  further comprising the step of setting a monetary limit of the shared amount for each of the plurality of users. 
(Weidenmiller [0052]  For example, the group rule 166 a may control the expense rules for a group of cardholders that are working in marketing department. An example of such a rule is to associate expenses generated from the transactions by this group of cardholders with marketing expense. Another example rule may be to limit each individual transaction to less than a predetermined amount per day, where such predetermined amount is the expected maximum transaction amount for a marketing department employee.
Weidenmiller [0080]  An operation 1606 determines and sets group budgets)
Regarding Claim 30, 
Weidenmiller, Poetsch, and Khan teach the account sharing of Claim 29 as described earlier.
Weidenmiller teaches,
  wherein the monetary limit of the shared amount is a different monetary amount for each of the plurality of users. 
(Weidenmiller [0036] Furthermore, the payment system also allows delegation of setting the limits down to department heads. Thus, the administrator can leave it up to the head of the marketing group to decide how to allocate the budgeted $10,000 for the entire department among the marketing department cardholders.
Weidenmiller [0049]  Furthermore, the administrator 104 can associate different rules for each of these different accounts.
Weidenmiller [0080]  An operation 1606 determines and sets group budgets)
Regarding Claim 31, 
 Weidenmiller teaches,
A method of account sharing in an account sharing system comprising an application process server and at least one mobile device having an application installed therein, the method comprising the following steps performed on the server:
(Weidenmiller [0058] components of the payment system 100 may be implemented on a network of computing devices where some computing devices may be dedicated servers, other computing devices may be cloud based server
Weidenmiller[0056]   a mobile device based payment system application)
obtaining, by the application on the mobile device, at least one user and creating records of the at least one user, wherein the records are created on the server;
(Weidenmiller [0098] mobile device 2100 may include a mobile payment application for the payment system disclosed herein, wherein the payment application communicates the payment system implemented on a cloud server.
Weidenmiller  [0114] determines such surplus funds for each user, where such information may be stored in a centralized database, an app server, as well as in each individual user's app resident on their mobile device)
creating a shared account having at least one shared amount and associating a payment instrument with the shared account using data received from the application installed on the mobile device of the at least one user which is registered in the account sharing system;
(Weidenmiller [0004]  payment system may also be used for consumer applications where an individual can establish groups (for example a family, a social group, a sports team, etc.) with a primary account and subsequent account holders tied to the primary account.
Weidenmiller [0074] the organizational account, such as the current balance of $4,000 available
Weidenmiller [0056]   a mobile device based payment system application
Weidenmiller [0023]  creating and managing groups within an organization using the payment system.)
obtaining, by the application on the mobile device, from an owner of the shared account the at least one shared amount to the shared account and providing the at least one user access to the at least one shared amount within the shared account;
(Weidenmiller [0113] the operations allows an administrator of the cards, such as an owner of a business, to set a surplus limit, such as $100, $200, etc., so that as long as the funding account has available balance, the cardholder always has the predetermined surplus amount of funds available for transactions. 
Weidenmiller  [0114] such predetermined surplus amount may vary per user. 
Weidenmiller  [Claim 6] creating a fund account for an organization;....each of the plurality of debit cards being associated with one of a plurality of members of the organization;)
 and obtaining, by the application on the mobile device, transactions initiated by the owner wherein each transaction has a transaction amount
(Weidenmiller [0113]   a predetermined amount of surplus funds available for transactions...administrator of the cards, such as an owner of a business, to set a surplus limit, such as $100, $200
Weidenmiller [0114] the operation 2406 may receive a request for a transaction in the amount)
and when the application process server determines an amount of a received transaction is below the main account balance minus the at least one shared amount then the application process server determines the merchant… the application process server uses the payment instrument …to transmit a payment order to pay the merchant by a payment network.
(Weidenmiller  [0115] determines that the available funds ($300) are sufficient to cover the transaction amount ($150), an operation 2410 approves the transaction.
Weidenmiller [0043] The payment system disclosed herein is integrated at the back end to one or more debit and credit card service providers such that the payment system ...a network (Visa, Mastercard) certified process allowing for enhanced transactional data)
Weidenmiller does not teach merchant code; wherein when the application process server determines an amount of a received transaction exceeds 
Poetsch teaches,
wherein when the application process server determines an amount of a received transaction exceeds a main account balance minus the at least one shared amount, the application process server blocks the transaction and displays, by the application on the mobile device, an insufficient balance message to the owner,
(Poetsch [0050] Funds shared between accounts 
Poetsch [0048] Transactions below or above a threshold specified
Poetsch  [0002]  limit an account holder's ability to execute transactions based on account balance and credit limit, such limits are restrictive only in the sense that the financial institution will not approve a transaction that is associated with an account containing insufficient funds or credit.
Poetsch   [0076]  when a transaction is declined because it violates a transaction restriction parameter, server 110 may notify the account holder associated with the account.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared “for controlling authorized transactions associated with an account and for linking multiple accounts.” (Poetsch [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. authorization control and account linking) to a known concept (i.e. shared payment system) ready for improvement to yield predictable result (i.e. “enable multiple account holders to negotiate an agreed upon transaction restriction parameter update using one or more counter-proposed updates..” Poetsch [0005])
Poetsch does not teach merchant code;
Khan teaches,
merchant code;
(Khan [0145]   An example of information that identifies a merchant directly is a merchant ID, or “MID”.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared payment system of Weidenmiller to incorporate the   secure mobile payment teachings of Khan “provide the private information to other entities via secure communication channels” (Khan [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. secure mobile payment) to a known concept (i.e. shared payment system) ready for improvement to yield predictable result (i.e. “so that the user can engage in electronic transactions involving that private information without having to pass private information over a mobile device or other insecure channels.” Khan [Abstract])



Response to Remarks
Applicant's arguments filed on December 21, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Independent claim 21 and dependent claims 22-30 are not considered to be properly rejected under 35 U.S.C. 101 because claim 21 and therefore dependent claims 21-30 are not an abstract idea but rather a specific method of sharing an account with a plurality of users … Applicant states the none of the steps of the method of claim 21 can be performed as a mental process and none of the steps of the method of claim 21 are a mathematical concept or certain methods of organizing human activity…. Since all of the arguments above on pages 8-10 of this response were made in Applicant's previously filed response on 03/22/2021 and 09/15/2021 and because the Examiner has failed address any arguments in Applicant's previously filed response on 03/22/2021 and because the Examiner has failed to disagree with Applicant that it is impossible to mentally create, organize human activity, have an economic principle or practice, or have any commercial or legal interactions to perform Applicant's claimed methods steps and limitations of performing a monetary payment account on an electronic application on an electronic device such as a mobile phone; to create records on a server; and to have an owner select a blocking option within an application installed on a mobile device, the examiner has failed to show claim is an abstract idea and Applicant's claim 21 is not directed toward an abstract idea as provided with reasoning above. "
Examiner responds:
  Examiner has previously addressed all the Applicant’s concerns. Firstly, the   Examiner never rejected the claims under “Mental Process” nor “Mathematical Concept”. Thus, all arguments relating to those matters are moot.
The limitations clearly relate to managing transactions/interactions between users, and/or service provider.  The limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructions for creating an account and a payment instrument or providing access to a shared amount within an account or blocking from accessing any of a shared amount  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
The Applicant’s proposed invention may improve a business process but it does not improve any technology. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
In this case the claims’ invocation of computers, networks, and displays do not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information 
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The Applicant states:
“none of these specifically claimed method limitations can be performed in the abstract idea of "Certain methods of organizing human activity" because it is impossible to organize human activity, have an economic principle or practice, or have any commercial or legal interactions to perform Applicant's claimed methods steps and limitations of performing a monetary payment account on an electronic application on an electronic device such as a mobile phone; to create records on a server; and to have an owner select a blocking option within an application installed on a mobile device. "
Examiner responds:
  The Applicant’s Specification reads, “[0002]  The invention subject matter of the application is related to at least one credit card sharing system that enables the end user to pay on behalf of users added to the application through the user adding module just by using a mobile or similar device without carrying a physical credit card; that enables these users to define a temporary limit on at least one credit card… and that enables the defined temporary limit to be spent at member shops by the member users of which this temporary limit is defined.”
This improvement is clearly related to fundamental economic, commercial, or financial action, principle, or practice that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
While it may improve a business or financial concern, it does not yield any technological gains. It merely employs existing technology in a manner that is commonly used.
Each patent application presents its own unique fact pattern and must be examined on its own merit. The patentability of the Applicant’s instant application cannot be directly or indirectly compared to any other granted patent.
A judicial exception is not integrated into a practical application. The additional elements  of this Application are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “The mobile application mentioned here, could be a version that is suitable for any kind of mobile processing system, but it could also have a structure that can be installed to any kind of mobile or other similar device”… “The payment tool can be of many different types. These can be different types of …Apple PayTM, Google PayTM , etc.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims    directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The Applicant states:
“Examiner has failed to disagree with Applicant that the claimed additional elements of an account; a payment instrument; an application; a server and a mobile device which the application is installed on and makes improvements over current technology, the Examiner has failed to show Applicant's claim 21 is an abstract idea and Applicant has provided evidence that claim 21 is not an abstract idea. "
Examiner responds:
  Examiner notes that “account; a payment instrument” are not additional elements but items that are part of the abstract idea itself.
Examiner notes that “application; a server and a mobile device” may be additional elements; however, they are generally linking to computer technology and simply used as a tool to perform an abstract idea.
The Applicant states:
“Federal Circuit court has found that one must consider the claim as a whole and not just point to one feature the Examiner believes is an abstract idea. 
For example, as stated in Parker v. Flook, Page 437 U. S. 594  …  have determined claims are clearly patentable when they make improvements to technology, which is exactly what Applicant's claimed invention as a whole has accomplished by the claimed method making improvements over current technology which needs to provide sharing card information between devices… concluded patent claims are patent eligible because the concept was unconventional, and Applicant's claimed invention is also unconventional because Applicant's claimed concept of blocking the owner of his own funds within his own account is clearly unconventional as the Examiner's applied prior art shows conventional account sharing is providing the owner access to his own funds in his own account.. "
Examiner responds:
  Examiner reviewed the claims as a whole. No discernable technological improvement is found. The claims merely utilize generic technology to improve a financial process.
The Applicant’s invention is well-understood, routine, and conventional as demonstrated by the prior art references.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of   new/additional prior art. 
The  Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of new prior art.
New prior art includes: 
    Khan (“METHODS AND SYSTEMS FOR PERFORMING SECURE MOBILE PAYMENT AND NON-PAYMENT TRANSACTIONS WITH INTEGRATED LOYALTY, REWARDS, AND PROMOTIONS”, U.S. Publication Number: 20180253718 A1)
 Excised prior art includes: 
Crowell (“MULTI FACTOR AUTHENTICATION RULE-BASED INTELLIGENT BANK CARDS”, U.S. Publication Number: 2014/0058938 A1)
Therefore, the rejection under  35 USC §  103 remains.


Prior Art Cited But Not Applied



























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crowell (“MULTI FACTOR AUTHENTICATION RULE-BASED INTELLIGENT BANK CARDS”, U.S. Publication Number: 2014/0058938 A1) proposes rule-based intelligent bank cards, by receiving valid authentication information for a card associated with an account, verifying that a captured image of a person presenting the card matches an image of an authorized user of the account, analyzing the captured image to detect an emotion of the person, and performing a predefined operation to control access to the account upon determining that the detected emotion satisfies an emotion rule associated with the account.
McClung (“eWallet choice”, U.S. Publication Number: 2014/0058938 A1) where a consolidated account stores a value funded from the plurality of different funding sources; setting, by the computer-based system, a predetermined usage restriction in a database, wherein the predetermined usage restriction is associated with at least one of the plurality of different funding sources
Bae (“MOBILE CARD SHARING SERVICE METHOD AND SYSTEM WITH ENHANCED SECURITY”, U.S. Publication Number: 2016/0203463 A1) provide a payment means for sharing   of mobile payment.
Lee (“MOBILE PHONE PREPAID CARD SERVICE SYSTEM, CLONE CARD STORAGE DEVICE THEREOF, AND SERVICE METHOD”, U.S. Publication Number: 2019/0156329 A1) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697